         Case 2:18-cr-00422-SMB Document 757 Filed 10/01/19 Page 1 of 2




 1   feder law office, p.a.
     2930 e. camelback road, suite 160
 2   phoenix, arizona 85016
     (602) 257-0135
 3   bf@federlawpa.com
     fl@federlawpa.com
 4   Bruce Feder - State Bar No. 004832
     Attorney for Defendant, Scott Spear
 5
                                       UNITED STATES DISTRICT COURT
 6
                                             DISTRICT OF ARIZONA
 7
 8       United States of America,                      )       NO. CR18-00422 PHX SMB-003
                                                        )
 9                        Plaintiff,                    )
                                                        )       DEFENDANT SCOTT SPEAR’S
10                        vs.                           )       JOINDER IN JOHN BRUNST’S
                                                        )       MOTION TO DISMISS INDICTMENT
11       Scott Spear,                                   )       BASED ON FAILURE TO ALLEGE
                                                        )       NECESSARY ELEMENTS OF THE
12                        Defendant.                    )       TRAVEL ACT [746]
                                                        )
13                                                      )       (Oral Argument Requested)
                                                        )
14                                                      )
                                                        )
15
16                The Defendant, Scott Spear, by and through his undersigned attorney, Bruce Feder of Feder

17 Law Office, P.A., hereby joins in John Brunst’s Motion to Dismiss Indictment Based on Failure to
18 Allege Necessary Elements of the Travel Act [746].            Mr. Spear adopts the legal positions and bases

19 set forth in the Motion as if fully set forth herein.
20                       RESPECTFULLY SUBMITTED this 1st day of October, 2019.

21                                                     FEDER LAW OFFICE, P.A.
22
23                                                     /s/ Bruce Feder
                                                       Attorney for Defendant, Scott Spear
24   .    .   .
25   .    .   .
26

                                                            1
      Case 2:18-cr-00422-SMB Document 757 Filed 10/01/19 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 1st day of October, 2019, I electronically transmitted the
 3
     foregoing to the Clerk of the Court via the CM/ECF system for filing and transmittal of a Notice
 4   of Electronic Filing to the following CM/ECF registrants:

 5   Kevin Rapp: Kevin.Rapp@usdoj.gov
     Andrew Stone: Andrew.Stone@usdoj.gov
 6   Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
 7   John Kucera: John.Kucera@usdoj.gov
     Reginald Jones: Reginald.Jones@usdoj.gov
 8   Peter S. Kozinets: Peter.Kozinets@usdoj.gov
     Attorneys for the United States
 9
10   Anne Michelle Chapman, anne@mscclaw.com
     Erin E. McCampbell, emccampbell@lglaw.com
11
     Anthony R. Bisconti, tbisconti@bienertkatzman.com
12   Ariel A. Neuman, aan@birdmarella.com
13   James C. Grant, jimgrant@dwt.com
     Lee David Stein, lee@mscclaw.com
14
     Paul J. Cambria, pcambria@lglaw.com
15   Robert Corn-Revere, bobcornever@dwt.com
16   Ronald Gary London, ronnielondon@dwt.com
     Janey Henze Cook, janey@henzecookmurphy.com
17
     John Lewis Littrell, jlittrell@bmkattorneys.com
18   Seetha Ramachandran, Seetha.Ramachandran@srz.com
19   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
20
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
     Gary S. Lincenberg, glincenberg@birdmarella.com
21
     Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
22   Michael D. Kimerer, mdk@kimerer.com
23   Rhonda Elaine Neff, rneff@kimerer.com
     David S. Eisenberg, david@deisenbergplc.com
24
     Joy Malby Bertrand, Joy.Bertrand@gmail.com
25
26   By: /s/   A. Jones
                                                    2
